Exhibit 10.2

 

WAIVER AND CONSENT AGREEMENT

 

This WAIVER AND CONSENT AGREEMENT (this “Agreement”) is made and entered into as
of August 9, 2017 by and between Inpixon, a Nevada corporation (the “Company”),
and Hillair Capital Investments L.P. (“Hillair”). In this Agreement, the Company
and Hillair are sometimes referred to singularly as a “party” and collectively
as the “parties”. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Debenture (as defined below).

 

WHEREAS, the Company entered into that certain securities purchase agreement
with Hillair, dated as of August 9, 2016 (the “SPA”), pursuant to which the
Company issued to Hillair an 8% Original Issue Discount Senior Convertible
Debenture in an aggregate principal amount of $5,700,000 due on August 9, 2018
(the “Debenture”); and

 

WHEREAS, the Company desires to enter into a warrant exercise agreement (the
“Warrant Exercise Agreement”) with certain warrant holders of the Company (the
“Warrant Holders”), pursuant to which the Warrant Holders will agree to exercise
in whole or in part warrants (the “Registered Warrants”) issued pursuant to that
certain Warrant Agency Agreement, dated as of June 30, 2017, by and between the
Company and Corporate Stock Transfer as warrant agent (the “Warrant Agreement”),
provided that the Company will agree to reduce the exercise price of the
Registered Warrants from $1.3125 to $0.30 per share in accordance with the terms
of an Amendment No. 1 to the Warrant Agreement attached as Exhibit A to the
Warrant Exercise Agreement (the “Amendment”); and (2) the Company will issue
additional warrants to purchase common stock of the Company at an exercise price
of $0.55 per share (the “Additional Warrants”), subject to the terms and
conditions in the Warrant Exercise Agreement (collectively, the “Contemplated
Transactions”); and

 

WHEREAS, pursuant to Section 4.13(b) of the SPA, the Company has agreed not to
sell, offer to sell or solicit offers to buy or otherwise negotiate to issue,
issue, enter into any agreement to issue, or announce the issuance or proposed
issuance of any common stock or common stock equivalents for an effective per
share price that is less than $7.05 (subject to adjustments permitted by the
SPA) (the “Floor Price”) (the “Price-Based Issuance Prohibition”).

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties as
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

AGREEMENT

 

1.     Waiver of Price Based Issuance Prohibition. Hillair hereby waives the
Price-Based Issuance Prohibition as set forth in Section 4.13(b) of the SPA
solely in connection with the Contemplated Transactions.

 

2.     Consent to the Amendment. In accordance with Section 9.8 of the Warrant
Agreement, as a holder of Registered Warrants, the Company hereby consents to
the Warrant Amendment.

 

3.     Limitation of Waiver. The above waiver shall not be deemed to be
continuing waiver of the provisions of Section 4.13(b) of the SPA. The waiver
provided for in this Agreement is a one-time waiver and limited to the matters
expressly waived herein and should not be construed as an indication that
Hillair would be willing to agree to any future modifications to, or waiver of,
any of the terms of the SPA, the Debenture, or any modifications to, or waiver
of, any default that may exist or occur thereunder.

 



 

 

 

4.     Effect on SPA and Debenture. Except as expressly set forth above, the
terms and conditions of the SPA and the Debenture shall remain in full force and
effect and each of the parties reserves all rights with respect to any other
matters and remedies.

 

5.     Miscellaneous.

 

a.     Except as may be provided by the Contemplated Transactions, this
Agreement contains the entire agreement of Hillair and the Company with respect
to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters. This Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and permitted assigns. This Agreement may not be amended, modified or
supplemented, and no provision of this Agreement may be waived, other than by a
written instrument duly executed and delivered by a duly authorized officer of
each party hereto.

 

b.     All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any action or proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such action or proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If any party hereto shall commence an action or proceeding to
enforce any provisions of this Agreement, then, the prevailing party in such
action or proceeding shall be reimbursed by the non-prevailing party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

c.     This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

[SIGNATURE PAGE FOLLOWS]

 



 2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.

 



  INPIXON         By: /s/ Nadir Ali   Name: Nadir Ali     Title: CEO



  

 

 

 

[SIGNATURE PAGE OF HILLAIR FOLLOWS]

 



 3 

 

 



HILLAIR CAPITAL INVESTMENTS L.P.

  By:    

Name:

Authorized Signatory

 

 

 

 

 

 

 

 

[HILLAIR SIGNATURE PAGE TO INPIXON AGREEMENT AND WAIVER]

 

4

 



